Citation Nr: 1228954	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-50 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, continued the 50 percent rating for the Veteran's service-connected PTSD.  During the current appeal, and specifically by a January 2012 rating action, the RO granted an increased evaluation of 70 percent, effective from October 24, 2008, for this service-connected disability.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by difficulty in adapting to stressful circumstances with symptoms affecting the ability to function independently, appropriately, and effectively, causing deficiencies in most areas.  However, total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a pre-decisional October 2008 letter, along with an additional March 2011 letter, apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his PTSD disability may be shown by doctor statements, clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  [The timing defect of the March 2011 correspondence was cured by the RO's subsequent readjudication of the increased rating claim on appeal and issuance of a supplemental statement of the case in January 2012.]  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO has obtained the Veteran's post-service VA and private treatment records and secured examinations in furtherance of his claim.  In addition, the RO obtained records pertaining to the Veteran's October 2010 award of disability benefits from the Social Security Administration (SSA).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file. Indeed, the Veteran has not contended otherwise.  See 38 C.F.R. § 3.159(c)(1)-(3).

Pertinent VA examinations with respect to the issue on appeal were obtained in December 2008 and April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran contends that he is entitled to a rating in excess of 70 percent for his service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and private and VA treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates impairment from PTSD.  Pursuant to this diagnostic code, a 70 percent rating will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Here, the Veteran was afforded VA examinations in December 2008 and April 2011.  At the December 2008 examination, he reported increasing irritability, anxiety, and insomnia.  He also reported daily intrusive memories of combat that were worsened by news of current events, as well as nightmares approximately five nights per week that interrupted his sleep.  He stated that he was anti-social but that his low level of socialization had not changed.  The Veteran did report that he went out to dinner with his wife occasionally and stayed in close contact with family members.  He also reported that he enjoyed cooking as a hobby.  Regarding his reported irritability, the Veteran stated that he occasionally feared that he would "lose control" and have an outburst of anger.  He also reported hypervigilance, with nightly monitoring of his home for security.  Mental status examination found the Veteran to be oriented, with high intellectual functioning and normal cognitive functioning and judgment.  No abnormalities of speech, grooming, or memory were noted, and no inappropriate behavior was displayed.  The Veteran denied experiencing homicidal or suicidal ideation.  The examiner observed a high level of anxiety throughout the examination.  The examiner found the Veteran's symptoms of re-experiencing stressors and arousal to be "intense," with only mild symptoms related to avoidance.   The examiner noted that the Veteran reported having taken early retirement due to conflict at his job.  He concluded that, on the whole, the Veteran's PTSD was "severe" in intensity.  A Global Assessment of Functioning (GAF) score of 47 was assigned.

The Veteran was afforded a second VA examination in April 2011.  At that time, he again reported symptoms of intrusive thoughts, disturbed sleep, nightmares of Vietnam, difficulty getting along with people, and social isolation.  In particular, he reported that news of television coverage of current wars was upsetting and triggered symptoms of avoidance and re-experiencing.  Regarding employment, the examiner noted that the Veteran had taken early retirement following increased angry altercations with co-workers and participation in a lawsuit against his company, during which he felt he was treated wrongly.  The Veteran reported that he enjoyed socializing one-on-one but struggled when in crowds, including having a difficult time at his son's wedding.  He stated that he had interest in creating music and art, although he had not painted in a few months.  He claimed to experience emotional numbing and a foreshortened expectation of his future.  He reported difficulty with anger and hypervigilance and stated that he often became disoriented and lost focus on what he was supposed to be doing.  He stated that he had been married for 38 years and was very close to both of his children, as well as his grandchild.  He further reported having "a few close friends" and, although he could not cope with crowds, enjoyed socializing with these friends in small gatherings.  

Examination showed no impairment of thought process or communication, and the Veteran was found to have logical and goal-directed communication with no thought disorder.  He denied experiencing hallucinations or suicidal/homicidal ideation and was noted to maintain personal hygiene and other activities of daily living.  The examiner found the Veteran to have some social impairment, with close relationships with his wife and children that were occasionally hampered by angry outbursts, but found him to be unemployable due to his PTSD.  In so finding, the examiner pointed to the deterioration of the Veteran's work performance in the few years before his early retirement, which she found was due to the Veteran's inability to control his anger or tolerate interpersonal stressors in a work environment.  The examiner found the Veteran's PTSD symptoms to be "severe and intense" and opined that the symptoms had worsened since his retirement.  She assigned a GAF score of 42, due to his "serious impairment in occupational functioning."  

Pursuant to his claim for SSA benefits, the Veteran underwent private psychiatric evaluation in November 2007, September 2009, and October 2009.  Report of the November 2007 evaluation reflects that the Veteran was found to be, at most, moderately limited by his PTSD symptoms.  Although he was noted to struggle with "social skills," he was found to be employable at that time.  Report of the September 2009 SSA evaluation reflects that the Veteran was extremely angry following his demotion from welder to janitor by his long-time employer.  He reported thinking that he wanted to injure someone and hated being in crowds.  Mental status examination revealed some paranoid ideation but otherwise no abnormalities.  His memory was found to be fair, with orientation in all spheres and adequate intellectual functioning, fair judgment, and fair-to-limited insight.  The examiner diagnosed the Veteran with PTSD and a mood disorder and assigned a GAF of 40 to 45.  He was found to be capable of handling SSA benefits, but no determination as to employability was made.  At a follow-up evaluation in October 2009, the Veteran was found to have mild to moderate functional limitation due to his PTSD, although he was noted to have "marked" limitation in ability to follow detailed instructions.  He was again found to be capable of employment.

The Veteran has also submitted records of his ongoing psychiatric treatment at the Vet Center, including a letter dated in March 2010 from his treating Vet Center psychologist.  In that letter, the psychologist noted that the Veteran experienced nightmares and a "sense of impending doom, hopelessness, and despair," as well as increasing avoidance of re-experiencing his stressors.  Vet Center treatment records document that he Veteran reported "manageable" PTSD symptoms in March 2009, although a further treatment noted dated in July 2009 indicated that his symptoms were increasing.  However, a treatment note dated in August 2010 found the Veteran to have "little PTSD symptomatology" except for complaints that his wife found him "grumpy" and not very affectionate.  In a further letter dated in October 2010, the Veteran's Vet Center psychologist indicated that the Veteran experienced avoidance of his combat experiences and processed his emotions via his "artistic endeavors," including painting.  The psychologist opined that the Veteran's PTSD symptomatology, particularly his symptoms of hyperarousal, re-experiencing, and difficulty dealing with stress, would prevent him from employment.  

Records of the Veteran's treatment with VA treatment providers reflect that he has received ongoing treatment for his PTSD.  Notes from an October 2008 treatment visit reflect that the Veteran reported continuing to have symptoms such as hypervigilance, negative thoughts, and intrusive memories.  However, the Veteran reported that he was "somewhat less irritable."  He denied suicidal or homicidal ideation, hallucinations, and delusions, and was found to have improving insight and judgment.  He was diagnosed with "improving" PTSD.  Similarly, at a January 2009 treatment visit, the Veteran reported that he was much calmer following his retirement and was beginning to paint as a hobby, including a portrait commission for a fellow Vietnam veteran.  A February 2009 treatment note documents that the Veteran again reported enjoying painting, fishing, and playing the drums, and said that he and his wife were "enjoying his retirement."  He noted that he continued to have trouble sleeping and experience sadness and anger over current events.  His psychologist assigned him a GAF of 40 at an October 2009 treatment visit, following his reports of continued intrusive memories and nightmares.  Similarly, in January 2010 the Veteran reported that he continued to isolate himself but stated that he was beginning to feel better about his past job experiences.  A GAF score of 42 was assigned.  He again reported experiencing intrusive memories, irritability, and difficulty with crowds at an August 2010 treatment visit, although at that time he continued to deny hallucinations, delusions, and suicidal or homicidal ideation.  

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this appeal.  Pertinent medical evidence of record shows that the Veteran's PTSD has caused some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances, in particular at work or in a work-like setting.  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  Importantly, throughout this appeal, the evidence has shown that the Veteran had strong relationships with his family, including his wife of 38 years, his children, and his grandchild.  In addition, the Veteran has consistently reported engaging in hobbies, including painting, fishing, dining out, and vacationing with his wife and friends.  

In so finding, the Board points out that the evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living ; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Board notes that, on every occasion on which he was asked, the Veteran has denied experiencing hallucinations, delusions, or suicidal ideation.  His VA examiners in both December 2008 and April 2011 found him to have no impairment in thought processes, communication, or behavior, and he has never been found to have difficulty performing the activities of daily living or remembering facts such as the names of his relatives, his job, or himself.  Further, although he has admitted to occasional violent thoughts and angry outbursts, he has never been found to have homicidal ideation or to be in any way in persistent danger of hurting himself or others.

The Board acknowledges that the Veteran is currently unemployed and that his April 2011 VA examiner found him to be unable to work secondary to his service-connected PTSD.  However, as discussed above, the Veteran has at no time displayed even a single symptom outlined by the General Rating Formula For Mental Disorders to warrant a 100 percent disability rating.  Furthermore, the Veteran has been shown to have relationships with his wife of 38 years, his children, and his grandchild, as well as with several friends with whom he socializes regularly.  Therefore, total social impairment has not been shown.  The Board thus concludes that, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for by a 100 percent rating.

In its analysis, the Board has considered the GAF scores ranging from 40 to 47 assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in December 2008 and April 2011.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoiding friends, neglecting family, and unable to work).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF scores of 42, assigned by his VA treatment provider in January 2010 and the April 2011 VA examiner, and 47, assigned by the December 2008 VA examiner, align more closely with his stated symptoms and with the rating of 70 percent currently assigned for his service-connected PTSD.  In so finding, the Board notes that the Veteran has not at any time displayed suicidal ideation or severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  In addition, there has been no indication in the record to suggest that the Veteran has illogical, obscure, or irrelevant speech, or that he avoids his friends or neglects his family.  To the contrary, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to live with his wife and has a good relationship with her, as well as with his children and grandchildren, and has friends outside his family with whom he enjoys socializing.  The Board further observes that the GAF score of 40, assigned by the Veteran's VA psychologist, is at the top end of the GAF scale of 31-40 identified above and is thus more indicative of the symptoms described by the Veteran and compensated by the 70 percent disability rating currently assigned. 

Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record as described above-in particular the Veteran's level of social impairment-leads the Board to conclude that a rating higher than the 70 percent currently assigned is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder. In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 70 percent disability rating currently assigned.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 70 percent at any time during the appellate period.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 100 percent for this service-connected disability.  This claim must be denied.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment beyond that contemplated by the schedular rating criteria.  38 C.F.R. § 3.321.  In this regard, the Board notes that it is undisputed that the PTSD has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  The disability rating assigned to the Veteran's service-connected PTSD is designed to compensate him for the difficulty he has had in maintaining employment.  Indeed, and in this regard, the Board notes that the Veteran has been awarded a total disability rating based on unemployability due to service-connected disability (TDIU) based on his inability to work secondary to his service-connected PTSD.  Therefore, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extra-schedular evaluations is not warranted.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a disability rating in excess of 70 percent for the Veteran's service-connected PTSD must be denied.  This is so for the entirety of the appellate period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) .

ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


